DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 11a, a plate surface, mentioned in paragraph 0027 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because in line 3, the element designation “W1” should be deleted, as no other element numerals/designations are .  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: in line 1 of paragraph 0002 of the specification, the word –a—should be inserted before the word “vehicle”, in line 2 of paragraph 0002, the word “breaking” should read –braking--, in lines 2 and 6, the words “breaking” should all read –braking--, in line 4 of paragraph 0003, the term “a dust”, “a gravel” and “a muddy water” should read –dust--, --gravel--, and –muddy water--, in line 9 of paragraph 0006, the words –on the—should be inserted before the word “upper” for the text to read more clearly, in line 10 of paragraph 0006, the words –on the—should be inserted before the word “lower”, in line 4 of paragraph 0014, the word “rotates” should read –rotate--, in line 2 of paragraph 0018, the word –the—should be inserted before the word “inner”, in lines 1-3 of paragraph 0021, the words “mean” should all read –means--, in line 2 of paragraph 0025, the words –on the—should be inserted before the word “upper”, in the last line of paragraph 0025, the words –on the—should be inserted before the word “lower”, in line 3 of paragraph 0026, the words –on the—should be inserted before the word “outer”, in line 7 of paragraph 0026, the word –the—should be inserted before the word “radial”, in line 8 of paragraph 0026 the word –a—should be inserted before the word “lower”, in line 9 of paragraph 0026, the word –the—should be inserted before the word “lower”, in line 4 of paragraph 0028, the words –on the – should be inserted before the word “front” and before the word “upper”, in line 1 of paragraph 0029, the word –the’—should be inserted .  
Appropriate correction is required.

Claim Objections
Claims 1, 4, 5, 7, and 9 are objected to because of the following informalities:  in line 1 of Claim 1, the word –a—should be inserted before the word “vehicle”, in line 13 of Claim 1, the words –on an – should be inserted before the word “upper”, in line 14 of Claim 1, the words –on an—should be inserted before the word “lower”, in line 2 of .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No. CN 205841576 to Tian et al.
Regarding Claim 5, Tian et al disclose a braking device for a vehicle (see Figures 1 and 2 and paragraph 0004 of the examiner provided translation) having all the 
Regarding Claim 6, Tian et al further disclose that the splash guard 1 comprises a second elimination route which is formed with a friction surface of the rotor 8, a circumferential surface of a caliper arranged to stride over the friction portion of the rotor 8 in a direction of plate thickness, and a cutout portion (see Figure 4 and the right cut out portion of guard 1 to the right of element numeral 1) cut out following an outline of the caliper.
Regarding Claim 7, Tian et al further disclose that the offset wall (see Figure 4 and the wall to the left of the leftmost cooling holes in wall 20 extending up from element 21) stands up being curved like an arc centered around the wheel axis and being discontinued at a lower side relative to the wheel axis (see Figure 4), and the splash 
Regarding Claims 8, 10, and 11, Tian et al further disclose that the splash guard comprises a fixing plate (see Figure 1 and the element labeled numeral 1) fixed to the knuckle 4 (see Figure 2), a wall 20 with holes (see Figures 1, 3, and 4 and the rectangular holes in wall 20) standing from the fixing plate 1 towards the rotor 8 (see paragraph 0020 of the examiner provided translation), and a plurality of cooling holes (see Figures 1, 3, and 4 and the rectangular holes in wall 20) constituted with through holes passing through the wall 20 with holes (see Figures 3 and 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. CN 205841576 to Tian et al.
Regarding Claim 1, Tian et al disclose a braking device for a vehicle (see Figures 1 and 2 and paragraph 0004 of the examiner provided translation) having most all the features of the instant invention including:  a splash guard 1 comprising a plate-like 
However, Tian et al do not disclose that the opening areas of the cooling holes arranged on an upper side of the wheel axis are set to be smaller than the opening area of the cooling hole arranged on the lower side of the wheel axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the opening areas of the cooling holes of Tian et al arranged on an upper side of the wheel axis to be smaller than the opening area of the cooling hole arranged on the lower side of the wheel axis as a matter of design preference dependent upon the desired configuration of the splash guard in order to improve the heat dissipation at the place where the frictional heat is largest, i.e., at the lower side of the wheel axis.

Regarding Claim 3, Tian et al., as modified, further disclose an offset portion (see Figure 4 and the protruding portion on the outer edge of the splash guard) being arranged at a peripheral portion positioned radially outside of the cooling hole (i.e., the lowermost cooling hole) and being offset by the offset wall in a direction along which a spacing between the splash guard 1 and the friction portion becomes larger (see Figure 4).
Regarding Claim 4, Tian et al., as modified, further disclose that the wall 20 with holes discontinues at the lower side of the wheel axis (see Figure 4), and a portion of the offset wall (i.e., the wall to the left of the left cooling holes extending up from element 21), where the offset wall discontinues at the lower side of the wheel axis, and a portion of the wall 20 with holes, where the wall 20 with holes discontinues, are connected together (i.e., all in one piece).
Regarding Claim 9, see Claim 4 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,257,498 to Nogami, U.S. Patent No. 4,326,610 to Mouza, U.S. Patent No. 5,293,967 to Siegrist, U.S. Patent No. 8,365,883 to Matsubayashi et al., PG Publication No. 2020/0102992 to Miyake et al., PG Publication No. 2020/0116221 to Ogawa et al., Chinese Patent No. CN 205503816 to You et al., and Chinese Patent No. CN 205190579 to Peng all disclose braking devices similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	02/16/21